Title: Admission to Practice Law in the United States Circuit Court for the New York District in the Eastern Circuit, [6 April 1796]
From: United States Circuit Court for the New York District in the Eastern Circuit
To: Hamilton, Alexander,Hoffman, Josiah Ogden,Livingston, Brockholst,Du Ponceau, Peter Stephen


[New York, April 6, 1796]
Ordered,
That Alexander Hamilton, Josiah Ogden Hoffman, Brockholst Livingston and Peter Stephen Du Ponceau be and they are hereby respectively admitted to practice as Counsellors of this Court. Whereupon they were respectively qualified as Counsellors and respectively subscribed the oath on the roll of Counsellors.
